Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 01/05/2022 for application number 16/923,976. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10750337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.
The claims are allowable over the prior art of record for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
Wu et al. (US 20190274121 A1)
Lee et al. (US-20210058207-A1)
Kimura et al. (US-20190173612-A1)
Baldemair et al. (US-20210307024-A1)
Li et al. (US-20200404700-A1)
Osawa et al. (US-20210235471-A1)
Kimura (US-20210076236-A1)
Lee et al. (US-20210051627-A1)
Ananda et al. (US-20200236173-A1)
Zhou et al. (US-20200107299-A1)
Nam et al. (US-20190312621-A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“splitting, by an air interface management server system, a first side-link channel into a first bandwidth portion and a second bandwidth portion, wherein the first bandwidth portion of the first side-link channel is directly adjacent to a second side-link channel that uses a first subcarrier spacing; 
assigning, by the air interface management server system, the first subcarrier spacing to the first bandwidth portion of the first side-link channel; and 
assigning, by the air interface management server system, a second subcarrier spacing to the second bandwidth portion of the first side-link channel, wherein the second subcarrier spacing differs from the first subcarrier spacing.”
In contrast, the closest prior art, Wu, discloses a resource allocation method for sidelink communications in a multi-RAT system. However, Wu fails to disclose the above combination of features. 


The same reasoning applies to claim 12 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471